UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1630


GHANA SHYAM POUDEL,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 17, 2013              Decided:   January 13, 2014


Before AGEE and    FLOYD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ramesh K. Shrestha, New York, New York, for Petitioner. Stuart
F. Delery, Assistant Attorney General, Ernesto H. Molina, Jr.,
Assistant Director, Jamie M. Dowd, Senior Litigation Counsel,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ghana Shyam Poudel, a native and citizen of Nepal,

petitions for review of an order of the Board of Immigration

Appeals     (“Board”)        dismissing         his    appeal       from     the       immigration

judge’s       denial    of     his      requests       for     asylum,       withholding       of

removal, and protection under the Convention Against Torture.

For   the     reasons       set    forth    below,       we     deny       the    petition     for

review.

               We must affirm a determination regarding eligibility

for   asylum     or    withholding         of    removal       if     it    is     supported    by

substantial         evidence      on     the    record        considered          as    a   whole.

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                                 Administrative

findings       of      fact       are    conclusive            unless        any        reasonable

adjudicator would be compelled to decide to the contrary.                                        8

U.S.C. § 1252(b)(4)(B) (2012).                   We review legal issues de novo,

“affording appropriate deference to the [Board]’s interpretation

of    the   [Immigration          and    Nationality           Act]    and       any    attendant

regulations.”          Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th

Cir. 2008).          We will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                                      Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).                Furthermore, “[t]he agency decision that

an    alien    is     not     eligible     for        asylum    is     ‘conclusive          unless

                                                2
manifestly contrary to the law and an abuse of discretion.’”

Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir. 2010) (quoting

8 U.S.C. § 1252(b)(4)(D) (2012)).

              We have reviewed the evidence of record and conclude

that    substantial      evidence      supports         the   finding       that    Poudel

failed to establish either past persecution or a well-founded

fear of future persecution in Nepal.                      We therefore uphold the

denial of his requests for asylum and withholding of removal.

See    Camara    v.    Ashcroft,      378 F.3d 361,   367    (4th    Cir.   2004)

(“Because     the     burden   of    proof       for   withholding     of    removal    is

higher than for asylum — even though the facts that must be

proved are the same — an applicant who is ineligible for asylum

is necessarily ineligible for withholding of removal under [8

U.S.C.] § 1231(b)(3).”).

              Additionally,         Poudel       challenges    the    denial       of   his

request for protection under the Convention Against Torture.                            To

qualify for such protection, a petitioner bears the burden of

proof of showing “it is more likely than not that he or she

would    be     tortured    if      removed       to   the    proposed      country     of

removal.”       8 C.F.R. § 1208.16(c)(2) (2013).                Based on our review

of the record, we conclude that substantial evidence supports

the denial of his request for relief.                     See Dankam v. Gonzales,

495 F.3d 113, 124 (4th Cir. 2007) (setting forth standard of

review).

                                             3
           We   therefore   deny    the   petition   for    review.     We

dispense   with   oral   argument    because   the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                    4